        Case 3:14-cr-30036-MGM Document 139 Filed 02/18/19 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                       )
                                               )
v.                                             )
                                               )       Crim. No. 14-30036-MGM
HECTOR GOMEZ,                                  )
                                               )
                 Defendant.                    )


                 DEFENDANT’S MOTION FOR EARLY TERMINATION
                       OF TERM OF SUPERVISED RELEASE

       The Defendant, Hector Gomez, hereby moves this Court for an Order terminating his

term of supervised release pursuant to 18 U.S.C. § 3583(e). As grounds for this motion, Mr.

Gomez states as follows.

       Mr. Gomez was sentenced to “time served” with a four-year term of supervised release

on December 3, 2015, after pleading guilty and accepting responsibility for his offense. He has

been on supervised release for nearly three years without a single violation. He also was on

pretrial release for an extended period while his case was pending, again without any violations.

He has maintained employment during virtually the entire time that he has been on supervised

release. He worked at Wildwood Barbeque in Hadley, Massachusetts for the past approximately

2 ½ years, demonstrating a commitment to the importance of employment to his rehabilitation.

During that time, Mr. Gomez was promoted from dishwasher to prep cook and finally to the

position of cook, taking on additional responsibility with each promotion.

       Mr. Gomez also used his time on supervised release to obtain his OSHA certification,

something that he accomplished on his own and at his own initiative. He recently used that

training to obtain a new job with Go Green Restoration, a home restoration company out of

Chicopee, Massachusetts, that remediates fire and water damage and mold growth and also



                                                   1
         Case 3:14-cr-30036-MGM Document 139 Filed 02/18/19 Page 2 of 4



conducts building demolition in Massachusetts and Connecticut. His new job started on October

15, 2018, and it pays him more money than he was earning at his prior position. Mr. Gomez

anticipates that through hard work and dedication to his new employment he will be able to

advance to positions of higher responsibility and pay just as he was able to do at his last job.

       While on pre-trial and supervised release, Mr. Gomez did not have a single positive drug

test, attended all scheduled appointments, reported appropriately to U.S. Probation, and

otherwise remained in full compliance with all conditions imposed on him by this Court. In

short, Mr. Gomez has been a model probationer.

       Mr. Gomez’s commitment to his rehabilitation while on supervised release was

demonstrated by the way in which he comported himself when he was twice before this Court

and the state district court facing violation proceedings and criminal charges arising from false

allegations of assault and abuse raised by his former girlfriend. Mr. Gomez calmly addressed the

false claims through the appropriate legal avenues and was exonerated in both instances. Despite

those trying circumstances, Mr. Gomez remained committed to compliance with his conditions

of supervised release.

       Recently, Mr. Gomez and his current girlfriend welcomed the arrival of their baby son,

who was born with severe brain damage and suffers from significant related medical issues that

have and are anticipated to continue to require hospitalizations and treatments by specialists in

Massachusetts and elsewhere. Mr. Gomez is committed to the care of his son and family and has

referred to the birth of his son as his “anchor” tying him to the “right path” of lawfulness,

employment, and family involvement that he has been following with increasing success since he

was first involved in this federal case.




                                                  2
        Case 3:14-cr-30036-MGM Document 139 Filed 02/18/19 Page 3 of 4



       In making this request for early termination of his supervised release, Mr. Gomez

acknowledges the support and assistance Probation has provided to him throughout both his pre-

trial and supervised release. He appreciates the positive way in which U.S. Probation has

facilitated and encouraged his rehabilitation, but he feels as though he has proven himself worthy

of this requested early termination after three years of successful probation. He looks forward to

exercising his “full fledged freedom” to continue to do the positive things for himself and his

family that he has already been doing over the past three or more years. He also seeks this early

termination so that he can focus his attention on his family and work responsibilities, including

attending to his son’s potential out-of-state treatments and working on project in Connecticut

without having to clear potential travel and other arrangements with Probation.

       WHEREFORE, Mr. Gomez respectfully requests that this Court allow this Motion and

Order that his supervised release be terminated.

       Rule 7.1 Certification. Mr. Gomez, by and through undersigned counsel, has consulted

with the government and U.S. Probation regarding this motion and can report that although U.S.

Probation is proud of Mr. Gomez’s progress, it does not concur with this requested termination

and is expected to file a separate response to this motion explaining its reasons. The

government, by and through AUSA Todd Newhouse, also has been consulted with regard to this

motion and indicates that it shares in U.S. Probation’s opposition to the early termination

requested herein.

       Request for Hearing. Mr. Gomez requests a hearing upon oral argument on this motion.




                                                   3
        Case 3:14-cr-30036-MGM Document 139 Filed 02/18/19 Page 4 of 4




                                                    Respectfully submitted,
                                                    HECTOR GOMEZ,
                                                    DEFENDANT

                                             BY:        /s/ Thomas J. O’Connor, Jr.
                                                    Thomas J. O’Connor, Jr., Esq.
                                                    BBO #640433
                                                    1391 Main Street, Suite 1022
                                                    Springfield, MA 01103
                                                    413-781-5311 Tel.
                                                    413-746-2707 Fax
                                                    attorneytomoconnor@gmail.com


                                 CERTIFICATE OF SERVICE

      I, Thomas J. O’Connor, Jr., hereby certify that on the 18th day of February, 2019, I caused
a true copy of the foregoing to be served on counsel of record for the government via filing
through the ECF system.

                                                        /s/ Thomas J. O’Connor, Jr.
                                                    Thomas J. O’Connor, Jr.




                                                4
